DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 5/3/2021, with respect to claims 1-2, 4-8, and 12-20 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-8, and 12-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-8, and 12-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 19, and 20 are currently believed to be in condition for allowance. The most recent amendments made to the independent claims of record further recite a separate and distinct body control unit which is to be programmed to control a load when the first power net of the system is operational. While the prior art of record teaches the utilization of a plurality of control units, each respectively capable of controlling various loads of the system during normal operation or during a potential failure event, when the recently amended claim language is taken into consideration with the claims in their entirety, it appears as though the prior art of record fails to explicitly teach a first computer (or a primary power brake system as presented within independent in 19, or an autonomous vehicle platform 
Claim 1:     A system comprising:     a first power net in a vehicle electrically coupled to a first light set including first lights, the first lights including at least one of headlamps, tail lights, front blinkers, or rear blinkers, and to a first computer programmed to control second lights included in a second light set when the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH N INGE/Examiner, Art Unit 2836                                             

/HAL KAPLAN/Primary Examiner, Art Unit 2836